Citation Nr: 1409808	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

At the outset, the Board notes that per his April 2013 Board hearing testimony, the Veteran underwent a total knee replacement of his right knee in March 2012.  The records of this procedure and any related treatment are not currently associated with the claims file.  Prior to rendering a decision in this matter, the Board finds that efforts should be made to obtain any outstanding treatment records and associate them with the claims file.  

Further, the Veteran was afforded a VA examination in August 2010, the report of which documents the VA examiner's opinion that the Veteran's current right knee disability was less likely than not related to his in-service right knee injury, and was more likely related to a significant history of pre-service knee problems and repeated knee injuries and surgeries following his separation from active service.  The Board notes that while the Veteran's November 1968 enlistment examination reflects his reports that he had a pre-service history of a trick or locked knee (but that he was medically qualified for enlistment into the United States Marine Corps), there is no indication that he had significant knee problems prior to active service.  In fact, there is no evidence that the Veteran had been diagnosed with a right knee disability at any point prior to active service.  As such, the Board finds that the August 2010 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his current right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should ask the Veteran to identify any treatment provider from whom he received treatment for his right knee disability and to complete a release authorizing VA to request any such treatment records, to specifically include the records from his March 2012 total right knee replacement.  If he does so, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to the Veteran's right knee disability.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

2. The RO or AMC should afford the Veteran a VA examination with an examiner with sufficient expertise to determine the nature and etiology of the Veteran's current right knee disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee disability is etiologically related to the Veteran's active service, to include any injury or event therein.  For the purposes of examination, the examiner should assume the Veteran was sound upon entry onto active service.  

The complete rationale for all opinions expressed must be provided.  The examiner is specifically asked to address the Veteran's lay statements regarding continuity of symptoms since active service.  

3. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


